      

      
 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
     Francisco Antonio Mishenko, III,                  No. CV17-2329 PHX DGC (CDB)
 9
                          Plaintiff,                   ORDER
10
11   vs.

12   Mesa Police Department, et al.,

13                        Defendants.

14
15          Plaintiff Francisco Antonio Mishenko, III has filed a pro se civil rights complaint
16   pursuant to 42 U.S.C. § 1983. Doc. 1. United States Magistrate Camille D. Bibles has
17   issued a report and recommendation (“R&R”) recommending that the complaint be
18   dismissed for Plaintiff’s failure to prosecute. Doc. 65. No objection has been filed,
19   which relieves the Court of its obligation to review the R&R. See 28 U.S.C. § 636(b)(1);
20   Fed. R. Civ. P. 72(b)(3); Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v.
21   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). The Court will accept the R&R and
22   dismiss the complaint for failure to prosecute.
23          IT IS ORDERED:
24          1.     The R&R (Doc. 65) is accepted.
25          2.     The civil rights complaint (Doc. 1) is dismissed with prejudice for failure
26                 to prosecute.
27          3.     A certificate of appealability and leave to proceed in forma pauperis on
28                 appeal are denied
      

      
 1       4.    The Clerk is directed to terminate this action.
 2       Dated this 4th day of April, 2019.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              ‐ 2 ‐ 
